Citation Nr: 1114823	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for neuropathy of the right wrist, index finger, and thumb, to include as secondary to service-connected residuals of right (dominant) thumb dislocation.

2.  Entitlement to a rating in excess of 10 percent for status post right thumb dislocation.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the right hand.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for neuropathy of the right wrist, index finger, and thumb; denied the Veteran's claim of a rating in excess of 10 percent for status post right thumb dislocation; and denied entitlement to SMC based on loss of use.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In January 2011, the Veteran testified during Board a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board's decision addressing the claims for service connection for neuropathy of the right wrist, index finger, and thumb; and for an increased rating for status post right thumb dislocation is set forth below.  The claims for SMC and for a TDIU (which, as explained below, the Board finds are inextricably intertwined with the claims for service connection and increased ratings) are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The competent medical opinion on the question of whether the Veteran's current radial sensory nerve neuritis is etiologically related to the Veteran's service-connected status post right thumb dislocation is in relative equipoise.

3.  Pertinent to the January 2007 claim for increase, prior to June 15, 2009, the Veteran's service-connected residuals of right thumb dislocation have resulted in the Veteran being able to close his thumb to all fingers to within one inch.

4.  Pertinent to the January 2007 claim for increase, as of June 15, 2009, the Veteran's service-connected residuals of right thumb dislocation have resulted in the Veteran's inability to touch his thumb to any of his fingers, with at least a three-inch gap between the thumb and all fingers.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for radial sensory nerve neuritis, as secondary to residuals of right thumb dislocation, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for a rating in excess of 10 percent for status post right thumb dislocation, prior to June 15, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for status post right thumb dislocation, from June 15, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for neuropathy of the right wrist, index finger, and thumb, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

With regard to the claim for an increased rating for status post right thumb dislocation, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for an increased rating for service-connected status post right thumb dislocation, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2007 letter.  

Post-rating, an August 2008 letter provided the Veteran with the rating criteria used to evaluate his status posts right thumb dislocation disability.  After issuance of the August 2008 letter, and opportunity for the Veteran to respond, the June 2009 SOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of March 2007 and June 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection - Radial Sensory Nerve Neuritis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, as noted below, consideration of the amendment is unnecessary in this appeal.].

The Veteran contends that he has neuropathy of the right wrist, finger, and thumb that is secondary to his service-connected status post right thumb dislocation.

In March 2007, the Veteran underwent VA examination.  He stated that he had been told by his private provider that the sheath around the nerves of the right hand was causing a neuropathy that radiated to his wrist and index finger.  He had constant pain, stiffness, weakness, instability, numbness, tingling, and warmth in the right wrist, index finger, and thumb.  He denied carpal tunnel syndrome.  He stated that he had no nerve conduction studies completed.  He was not on Neurontin or Cymbalta for any type of neuropathy.

On examination, there was no redness, warmth, or effusion in the right wrist.  Strength with dorsiflexion and palmar flexion of the hand was 5/5.  Sensation was intact to monofilament and vibration with the exception of the right thumb.  He had a good radial pulse.  There was redness of the right thumb.  The examiner indicated that the Veteran's numbness and tingling in the right wrist, thumb, and index finger were the typical median nerve distribution.  The diagnosis was neuropathy with numbness and tingling involving the right index finger, right thumb, and right wrist.  Per the Veteran's report, it was due to nerve damage around the sheath of the nerve due to the dislocated thumb injury.

A July 2008 private medical record shows that the Veteran had been on Neurontin before.

An October 2008 private prescription record shows that the Veteran's physician noted that he had radial nerve damage from Vietnam in 1970.

A separate October 2008 private treatment record indicates that the Veteran had some radial sensory nerve symptoms.  On examination, he had a Tinel's in the forearm as the radial sensory nerve exits.  He also had tenderness in the thumb joint.  The impression was radial sensory nerve neuritis.

Another October 2008 private record shows that the Veteran was taking Neurontin.  He did not have a positive Tinel's sign.  He had no weakness in the ulnar nerve distribution or sensory dysfunction in the distribution of the ulnar or median nerve.  He had hypoesthesia in the radial distribution.

In June 2009, the Veteran underwent VA examination.  The examiner was asked to comment on the etiology of any neurologic deficits found.  The examination report indicates that the claims file was available and reviewed.  He described burning, stabbing pain in the second and third fingers of his right hand.  He took Neurontin for the pain.  Monofilament revealed the arm and hand were sensate but had decreased sensation of the thumb, first, second, and third fingers.  There was no paralysis, neuritis, or neuralgia noted.  The diagnosis was radial sensory nerve neuritis, as per the Veteran's private physician.

During his January 2011 Board hearing, the Veteran testified that his physician told him that his radial nerve disability is related to his thumb injury in service.  He then stated that he would attempt to get this opinion in writing to submit to VA.

In a January 2011 written statement, M.H., M.D., the Veteran's private physician, indicated that the Veteran had a degenerative condition of the metacarpophalangeal joint of the right thumb from an injury in 1970.  He had a radial nerve problem secondary to that injury.  Examination revealed radial nerve distribution sensory dysfunction in the thumb, finger, and wrist.  Dr. H related all of the Veteran's problems to the movement of the metacarpophalangeal joint.  In his medical opinion, all of the Veteran's problems with the right hand and metacarpophalangeal joint are due to the trauma from 1970.

Based on this evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for radial sensory nerve neuritis should be granted, as secondary to the Veteran's service-connected status post right thumb dislocation.  Specifically, the Veteran has submitted a January 2011 written statement from his nerve specialist, Dr. H.  In it, Dr. H opines that the Veteran's radial nerve problem is secondary to his right thumb injury in 1970.  Dr. H then reiterates that all of the Veteran's problems with his right hand and metacarpophalangeal joint are due to his trauma in 1970.

While it is not evident that Dr. H reviewed the Veteran's claims file, the Board finds that this is not necessary in this case.  The Veteran accurately reported his 1970 in-service injury to Dr. H.  Furthermore, as this claim turns on the matter of secondary service connection, and Dr. H has clearly treated the Veteran for the primary service-connected disability in this case, the Board finds that a review of the service treatment records is not necessary for Dr. H to provide an adequate opinion in this matter.

The RO attempted, in June 2009, to obtain such an opinion from a VA physician.  While the June 2009 VA examination report shows that the Veteran's radial sensory nerve neuritis was diagnosed, no opinion as to its etiology was given, and the RO did not seek clarification from the VA examiner.  As such, the January 2011 written statement from Dr. H is the only competent opinion of record with regard to whether the Veteran's radial sensory nerve neuritis is secondary to his service-connected status post right thumb dislocation.  As the Board finds this opinion to be adequate, service connection must be granted.

Given the totality of the evidence, to particularly include the January 2011 written statement from Dr. H, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board finds that the criteria for service connection for radial sensory nerve neuritis are met.

III.  Increased Rating for Status Post Right Thumb Dislocation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's residuals of a dislocation of the right thumb is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  Under that code, for the major hand, a 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent for status post right thumb dislocation, from June 15, 2009, is warranted.

In March 2007, the Veteran underwent VA examination.  He continued to have pain in his right thumb.  The Veteran stated that he could not write, grasp any object, push, or pull with his right hand.  However, the Veteran was able to write his name by holding the pen between this third and fourth fingers.  Any movement of the right thumb caused pain to a level of 10/10.  If he did not move his thumb at all, he had pain of 2/10.  He described flare-ups of pain that occurred twenty to thirty times per day.  He had difficulty brushing his teeth or his hair and buttoning his clothes.

On examination, the Veteran had range of motion of the right thumb metacarpal joint, from 0 to 15 degrees, at which point pain began.  He was able to continue on to 25 degrees.  The Veteran did have pain with the initial range of motion and increased pain with repetitive motion.  He had slight increase in weakness and decreased endurance with tremors following repetitive range of motion.  He had no change in degrees of range of motion following repetitive range of motion.  On testing, the Veteran had no gap between the thumb and fifth finger after multiple tries and difficulty, a 0.5 cm gap between the thumb and the ring finger, and a 1 cm gap between the thumb and the long finger.  He had no gap between the thumb and the index finger.  The Veteran did have shaking, pain, and great difficulty performing finger-to-finger motion.  Strength of the thumb was 1/5 to 2/5 and very painful.  The diagnosis was dislocation of the right thumb.

In June 2009, the Veteran underwent VA examination.  He reported daily, stabbing pain in his right thumb.  Even when taking prescription medications, the Veteran experienced pain at a level of 10/10 if he bumped his thumb.  He was awakened about one out of every ten nights because of thumb pain.  On examination, the Veteran was very guarded with regard to any palpation to his right hand due to pain.  There was some bony overgrowth of the right thumb joint and atrophy of the thenar area.  There was no swelling.  Handgrip was only accomplished by pulling in the four fingers for 4/5 strength.  He did not pull in the thumb at all.  The Veteran was not able to approximate the thumb to any fingers, and space between all fingers was approximately 3.5 inches.  He was not able to grab a piece of paper and hold it.  Finger strength of the thumb against resistance was 0/5.  The diagnoses were traumatic dislocation of the right thumb in 1970 and degenerative joint disease of the right thumb.

During the January 2011 Board hearing, the Veteran testified, when asked if he could bring his thumb to the palm of his hand, that he could not do this and could only move the thumb a little bit when he took his wrist brace off.

In a February 2011 written statement, the Veteran indicated that there was essentially no movement of his right thumb due to disabling pain.

Based on the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's residuals of a right thumb dislocation, as of June 15, 2009.  On that date, the Veteran underwent VA examination and demonstrated that, when he attempted to oppose his thumb to his fingers, a gap of more than two inches remained.  Under Diagnostic Code 5228, a 20 percent rating is warranted for this manifestation.  As such, the Board concludes that, to this extent, the Veteran's claim for a higher rating should be granted.

The evidence prior to June 15, 2009, reflects that the Veteran was able to close his thumb to all of his fingers with, at most, a one-inch gap.  While the Veteran complained of pain in his right thumb at that time, and demonstrated some increased functional impairment with regard to instability and incoordination after repetitive tests, he maintained the same range of motion and mobility of his thumb.  Furthermore, there is no evidence that any increase in functional impairment after repetitive motion resulted in motion limited to a gap of more than two inches between the Veteran's thumb pad and fingers.  In fact, the evidence of record, dated prior to June 15, 2009, shows that the Veteran was able to move his thumb to at least one inch from his fingers at all times.  Therefore, a rating in excess of 10 percent prior to June 15, 2009, is not warranted.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Specifically, 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2010) addresses ankylosis of the thumb.  The maximum schedular rating for this disability is 20 percent.  Therefore, as of June 15, 2009, application of this code would not provide the Veteran with any higher rating.  Furthermore, the evidence dated prior to June 15, 2009, consistently shows that, while the Veteran experienced limited motion of his thumb, he never demonstrated any ankylosis of his thumb or inability to move his thumb prior to June 15, 2009.  Therefore, rating the disability under Diagnostic Code 5224 would not result in any higher rating, either before or after January 15, 2009.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

For the foregoing reasons, the Board concludes that the record supports assignment of a 20 percent but no higher rating for residuals of a right thumb dislocation, since June 15, 2009.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 20 percent rating are met, effective June 15, 2009, but finds that the preponderance of the evidence is against assignment of any higher rating, either before or after June 15, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for radial sensory nerve neuritis, as secondary to service-connected residuals of right (dominant) thumb dislocation, is granted.

A rating in excess of 10 percent for status post right thumb dislocation, prior to June 15, 2009, is denied.

A 20 percent rating for status post right thumb dislocation, from June 15, 2009, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

The Veteran is seeking SMC for loss of use of the right hand.  SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 2002 & West Supp. 2010); 38 C.F.R. § 3.350 (2010).  SMC is payable at the (k) rate for, among other things, anatomical loss or loss of use of one hand as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2010).

The Veteran asserts that he has loss of use of his right hand, due to his service-connected residuals of a right thumb dislocation and, pursuant to this decision, service-connected neuropathy of the right wrist, index finger, and thumb.

In a January 2007 written statement, the Veteran indicated that he had a loss of function in his right hand, along with the ability to grasp.

As noted above, the Veteran underwent VA examination in March 2007 and was able to move his thumb toward all of his fingers, remaining no further than one inch away from any finger, even though he experienced pain.  He currently used a wrist splint to immobilize his wrist.  He stated that he was not able to write with his right hand.  He did write one work during the examination, holding the pen between the third and fourth fingers.  He denied being able to grasp any type of object or push or pull with that hand.  He avoided using that hand at all.  He stated that he dropped objects from this hand.  He might try to lift a milk carton with the last three fingers of his right hand but was not able to hold anything with his thumb.  He had difficulty holding a wash cloth and used his left hand.  He also had difficulty with buttons and zippers.  It was impossible to brush his hair or teeth with the right hand.  The Veteran was unable to hold a hammer or a screwdriver.

In an April 2007 written statement, the Veteran listed a number of things that he could no longer do with his right hand.  He stated that had a little mobility, but it caused extreme pain and total loss of function.  Therefore, he had to do almost everything with his left hand.  

In a June 2008 written statement, the Veteran indicated that his right thumb was of virtually no use if he was required to put any pressure on his thumb.

In a July 2008 private treatment record, the Veteran's physician indicated that he had a lot of pain in the right thumb, and he could essentially not use his hand because of the pain.

During his October 2008 DRO hearing, the Veteran indicated that he had almost total dysfunction of his right hand.  His thumb and first two fingers made it very difficult for him to use a zipper or perform other functions.  When he tried to grasp with those two fingers, he had between 10 and 50 percent ability to grasp something.  Therefore, he only rarely tried to grasp anything with his four fingers.  He stated that he had no grip, since he was unable to use his thumb.

An October 2008 private treatment record shows that the Veteran reported that he got a lot of pain when he tried to oppose the thumb and next finger.  It was quite severe such that he could not really use the right hand.

In June 2009, the Veteran underwent VA examination.  He stated that his wife must help him button his shirts and sometimes help him put on his socks and shoes.  Most of the time, he could put on his slacks but sometimes needed help with the zipper.  He eats, bathes, and brushes his teeth with his left hand.  He was unable to lift a gallon of milk or help with any chores around the house.  He had become so fearful of the pain that it causes, that the Veteran rarely moved his right thumb at all.  On examination, handgrip was only accomplished by pulling in the four fingers for 4/5 strength.  He did not pull in the thumb at all.  The Veteran was not able to approximate the thumb to any fingers.  He was not able to grab a piece of paper and hold it.

The evidence shows that the Veteran was currently unable to grasp a piece of paper or lift anything with the use of his right thumb or forefinger.  He was able, to some extent, to use his ring and little finger to lift and grasp, to the extent that these fingers were able to perform those functions without the use of the rest of his hand.  Here, the Board finds that a remand is necessary to determine whether the Veteran has any effective function of his right hand other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for SMC, which is a claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

With regard to the Veteran's claim for a TDIU, in numerous written and oral statements, including the October 2008 DRO and January 2011 Board hearings, the Veteran has asserted that he retired from his job due to his right hand disabilities and has not been able to find any work since that time, due to his service-connected disabilities.

Given the statements indicating that the Veteran retired due to his right hand problems and the fact that the rating for one of the Veteran's service-connected disabilities is on appeal, the claim for a TDIU is essentially a component of the claims for higher ratings and has been implicitly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet developed or addressed the claim for a TDIU.

The RO should, after giving the Veteran an opportunity to provide an application for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

While the Veteran's claims are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

If, after all ratings have been assigned, the Veteran's combined disability rating does not meet the percentage requirements for entitlement to a TDIU on a schedular basis, the RO should consider entitlement to TDIU on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The Veteran should be provided with the opportunity to submit a formal claim for a TDIU due to his right wrist disability. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU, and the Veteran should be asked to provide an updated application for a TDIU.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to offer an opinion as to whether the Veteran essentially has lost use of his right hand as a result of his right hand disabilities.  The examiner should indicate whether the Veteran retains effective function in his right hand or whether he would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the hand, that is, whether the acts such as grasping, manipulation, etc, can be accomplished equally well by an amputation stump with prosthesis.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should adjudicate the claim SMC on appeal, as well as the claim for a TDIU, due to the service-connected right wrist disability.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence and legal authority (to include, as regards the matter of a TDIU, 38 C.F.R. § 4.16(b)).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


